--------------------------------------------------------------------------------

Exhibit 10.5

SEITEL, INC.

Revised Summary of 2005 Non-Employee Director and Executive Officer
Compensation and Incentive Arrangements

General

    The following reflects updated information for revisions made to certain
non-employee director and executive officer compensation and incentive
arrangements during 2005.

Non-Employee Director Compensation

    For fiscal year 2005, non-employee directors of Seitel, Inc. (the "Company")
receive an annual fee of $30,000, annual restricted stock awards valued at
$20,000 (granted at the close of the first trading date of the calendar year),
$1,500 for each board meeting attended in person and $500 for each board meeting
attended by telephone conference, including committee meetings attended.  In
addition, the Chairman of the Board receives $250,000 per year on an annualized
basis, which was reduced to $100,000 effective July 1, 2005, the Lead Director
(which position was left vacant effective June 1, 2005) receives $1,500 per day
when performing services on behalf of the Company, and annual fees are paid to
each committee chairman as follows: audit committee, $15,000; compensation
committee, $10,000; corporate governance and nominating committee $7,500. All
directors are entitled to reimbursement for their reasonable out-of-pocket
expenditures.

Executive Officer Compensation

    The Company has the following compensatory arrangements with each of its
executive officers for fiscal year 2005:

Name

Title

Base Salary

Restricted
Stock Grants(1)(2)

Unrestricted
Stock Grants(1)(2)

Discretionary Cash Bonuses(1)

Robert D. Monson

President and Chief Executive Officer

$400,000

316,000(3)

-

-

Kevin P. Callaghan

Executive Vice President and Chief Operating Officer

$330,000

440,000

-

Robert J. Simon

President -
Seitel Data, Ltd.

$260,000

321,000

-

Garis Smith

President - Olympic Seismic, Ltd.

C $240,000(4)

146,000

32,000

C $101,724(4)

William J. Restrepo

Executive Vice President, Chief Financial Officer
and Secretary

$240,000(5)

210,000(6)

-

-

Marcia H. Kendrick

Senior Vice President, Chief Accounting Officer and Treasurer

$200,000

156,000(2)

-

-

                       

(1)

Each executive officer is also eligible, under the Incentive Plan, for a cash
bonus and a further equity award in a dollar amount equal to the participant's
target percentage multiplied by the participant's cash bonus amount, if any. 
See "Incentive Plan for 2005" below.

 

(2)

Includes restricted stock granted pursuant to the Incentive Plan and other
discretionary awards.  See "Incentive Plan for 2005" below.

 

(3)

Included in the 1,000,000 shares of restricted stock awarded to Mr. Monson on
December 15, 2005.

 

(4)

Represents Canadian dollars.

 

(5)

Represents annualized based salary.  Mr. Restrepo joined the Company on July 25,
2005.

 

(6)

Mr. Restrepo is entitled to a further equity award valued at approximately
$52,600 payable in January 2006.

Incentive Plan for 2005

    On January 24, 2005 the Compensation Committee of the Company established
the criteria to be used in determining cash bonuses and certain incentive equity
awards (the "Incentive Plan") for fiscal year 2005.  The Company's named
executive officers and certain other executives participate in the Incentive
Plan, which is operated under the Company's 2004 Stock Option Plan (the
"Plan").  The targets and financial performance measures established under the
Incentive Plan are described below.  The Compensation Committee reserves the
right to modify the targets and financial performance measures at any time, or
to grant cash bonuses or equity awards to executive officers even if the
performance goals are not met.  The cash bonuses and Performance Equity Awards
(defined below) are subject to increase or decrease of up to 50% in the
discretion of the Compensation Committee.  In order to receive a cash bonus and
incentive equity award, if any, the participants must be employed by the Company
on the date such cash bonuses and incentive equity awards are paid; however,
Messrs. Manson, Callaghan and Restrepo may be eligible for a cash bonus payable
after termination in accordance with the terms of each of their written
employment agreements.  The Company expects to pay 2005 cash bonuses and
Performance Equity Awards, if any, in early 2006.  The Compensation Committee
reserves the right to modify the Incentive Plan for subsequent fiscal years.

Cash Bonuses

    The Incentive Plan provides for a target cash bonus for each participant
based upon a percentage of the participant's base salary, with the opportunity
to earn anywhere from 0% to 200% of the target cash bonus.  The targets, as a
percentage of base salary, for the Company's named executive officers are as
follows:

Robert D. Monson,

   President and Chief Executive Officer

 

90%

Kevin P. Callaghan,

   Chief Operating Officer and Executive Vice President  

 

60%

Robert J. Simon,

   President-Seitel Data, Ltd.

 

60%

Garis Smith

   President-Olympic Seismic, Ltd.   

 

45%

William J. Restrepo,

   Executive Vice President, Chief Financial Officer

   and Secretary

 

50%(1)

Marcia H. Kendrick,

   Senior Vice President, Chief Accounting Officer,

   and Treasurer

25%

                       

 

(1)

Mr. Restrepo's cash bonus will be prorated because of his July 25, 2005 start
date.

    The Compensation Committee established cash margin, net of interest expense
(80% weight) and client pre-funding percentage (20% weight) as the financial
performance measures under the Incentive Plan.  Cash margin includes cash
resales plus all other cash revenues other than from data acquisitions, less
cash selling, general and administrative expenses, and cost of goods sold.  Cash
resales result when the Company invoices customers for purchases of licenses to
data from the Company's library.  Other cash revenues are primarily from the
reproduction and delivery of seismic data.  Client prefunding percentage is the
average of all revenue pre-commitments for each new survey as a percentage of
the total cost of such survey.  Where the level achieved under the financial
performance measures falls between zero and target level or target and maximum
levels, the cash bonus is determined by interpolation.

Incentive Equity Awards

    The Incentive Plan includes two categories of equity awards.  Robert D.
Monson, Kevin P. Callaghan, Robert J. Simon, William J. Restrepo, and Marcia H.
Kendrick are the executives currently eligible for the first category of equity
award ("Key Executive Award(s)").  With the exception of Mr. Restrepo, the 2005
Key Executive Awards have been made in shares of the Company's restricted common
stock, par value $.01 per share (the "Common Stock"), under the Plan as follows:

Shares

Award Date

Robert D. Monson,
    President and Chief Executive Officer

316,000

December 15, 2004

Kevin P. Callaghan,
    Chief Operating Officer and Executive Vice President

160,000

March 23, 2005

Robert J. Simon,
    President-Seitel Data, Ltd.

126,000

February 15, 2005

Marcia H. Kendrick
    Senior Vice President, Chief Accounting Officer
    and Treasurer

 

36,000

July 14, 2005

    Mr. Restrepo's 2005 Key Executive Award will be valued at approximately
$52,600 and payable in shares of restricted Common Stock based on the closing
price of the Common Stock on the first trading day in 2006.

    Mr. Monson's Key Executive Award of 316,000 shares of restricted Common
Stock was included in the 1,000,000 shares of restricted Common Stock awarded to
him on December 15, 2004, and is subject to increase.  He is entitled to a 2005
Key Executive Award of restricted Common Stock in an amount equal to 90% of his
base salary ($360,000) and has been deemed to have received $316,000 of this
amount with the 316,000 shares already awarded.  The closing price of the Common
Stock on the first trading day in 2006 will be divided into $44,000 to arrive at
the number of additional restricted Common Stock to be awarded to Mr. Monson. 
Unless modified by the Compensation Committee and except as noted below, Key
Executive Awards in subsequent years will be made in shares of restricted Common
Stock in dollar amounts equal to the participant's target percentage (Mr. Monson
(90%), Mr. Callaghan (60%)(1), Mr. Simon (60%), Mr. Restrepo (50%), and Ms.
Kendrick (25%)) multiplied by the participant's base salary.  These subsequent
year Key Executive Awards, will be made based on the closing price of the Common
Stock on the first trading day of the year.

    All participants in the Incentive Plan are eligible for the second category
of equity awards ("Performance Equity Awards"), which will be made in shares of
restricted Common Stock (except as noted below) in a dollar amount equal to the
participant's target percentage multiplied by the participant's cash bonus
amount.  Performance Equity Awards will be made only if the participant meets
the performance criteria to receive a cash bonus as described above.  The named
executive officers' target percentages for a Performance Equity Award are as
follows:

Robert D. Monson,

   President and Chief Executive Officer  

 

90%

Kevin P. Callaghan,

   Chief Operating Officer and Executive Vice President  

 

60%

Robert J. Simon,

   President-Seitel Data, Ltd.       

 

60%

Garis Smith,
   President-Olympic Seismic, Ltd. 

 

50%(1)

William J. Restrepo,
   Executive Vice President, Chief Financial Officer

   and Secretary

 

50%(2)

Marcia H. Kendrick,

   Senior Vice President, Chief Accounting Officer,

   and Treasurer    

 50%

                       

(1)

Approximately 40% of Mr. Smith's future Key Executive Awards and Performance
Equity Awards are expected to be made in shares of unrestricted Common Stock.

 

(2)

Mr. Restrepo's Performance Equity Award will reflect proration for his July 25,
2005 start date.

 

 

--------------------------------------------------------------------------------